
	

113 S66 IS: Corps of Engineers Project Delivery Flexibility Act of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 66
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter (for himself
			 and Mr. Nelson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a pilot program to evaluate the
		  cost-effectiveness and project delivery efficiency of non-Federal sponsors as
		  the lead project delivery team for authorized civil works flood control and
		  navigation construction projects of the Corps of Engineers.
	
	
		1.Short titleThis Act may be cited as the
			 Corps of Engineers Project Delivery
			 Flexibility Act of 2013.
		2.Pilot
			 program
			(a)In
			 generalThe Secretary of the Army, acting through the Chief of
			 Engineers, shall establish a pilot program to evaluate the cost-effectiveness
			 and project delivery efficiency of non-Federal sponsors as the lead project
			 delivery team for authorized civil works flood control and navigation
			 construction projects of the Corps of Engineers.
			(b)PurposesThe
			 purposes of the pilot program are—
				(1)to identify
			 project delivery and cost-saving alternatives that reduce the backlog of Corps
			 of Engineers construction projects;
				(2)to evaluate the
			 technical, financial, and organizational efficiencies of a non-Federal sponsor
			 operating as the lead project manager for the design, execution, management,
			 and construction of a project; and
				(3)to evaluate
			 alternatives for the decentralization of the project planning, management, and
			 operational decisionmaking process of the Corps of Engineers.
				(c)Administration
				(1)In
			 generalSubject to paragraph (2), in carrying out the pilot
			 program, the Secretary of the Army shall—
					(A)identify not less
			 than 12 congressionally authorized flood control and navigation construction
			 projects of the Corps of Engineers that—
						(i)have received
			 Federal funds and have experienced delays or missed scheduled deadlines in the
			 5 fiscal years prior to the date of enactment of this Act;
						(ii)have an
			 unobligated funding balance in the Corps of Engineers Construction Account;
			 and
						(iii)include levees,
			 floodwalls, flood control channels, water control structures, or navigation
			 locks and channels;
						(B)enter into a
			 project partnership agreement with the non-Federal sponsor for the non-Federal
			 sponsor to provide full project management control for the design and
			 construction of the flood control or navigation project, including
			 preconstruction engineering and design, project implementation, and
			 construction activities; and
					(C)in consultation
			 with the district engineer and the non-Federal sponsor, develop a detailed
			 project management plan for each project under the pilot program that outlines
			 the scope, budget, design, and construction resource requirements necessary for
			 execution of the project by the non-Federal sponsor.
					(2)Restrictions
					(A)In
			 generalA flood control or navigation project shall only receive
			 Federal funding under this Act if the project is federally owned.
					(B)Project
			 delivery teamAs a condition of receiving amounts under this Act,
			 the non-Federal sponsor, in consultation with the district engineer and local
			 project stakeholders, shall establish to oversee the execution of the project
			 management plan a project delivery team, which shall, at a minimum, consist
			 of—
						(i)a project manager; and
						(ii)a Corps of Engineers official, who shall
			 provide technical assistance and guidance on compliance with Corps of Engineers
			 engineering manuals and regulations.
						(3)Technical
			 assistanceOn the request of
			 the non-Federal sponsor and in consultation with other appropriate Federal
			 agencies, the Secretary of the Army shall provide the non-Federal sponsor with
			 any necessary technical assistance, including assistance relating to Federal
			 acquisition regulations, contracting requirements, and environmental
			 regulations.
				(d)ApplicabilityNothing in this Act alters any cost-sharing
			 requirement established before the date of enactment of this Act for a project
			 carried out under this Act.
			(e)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary of the Army shall submit to the
			 appropriate committees of Congress a report detailing the results of the pilot
			 program carried out under this Act, including any recommendations of the
			 Secretary concerning whether the program or any component of the program should
			 be implemented on a national basis.
			3.Funding
			(a)Rescission of
			 unobligated amountsNotwithstanding any other provision of law,
			 $200,000,000 of discretionary amounts that have been appropriated for fiscal
			 years 2008 through 2012 and remain unobligated on the date of enactment of this
			 Act—
				(1)is rescinded on
			 the date of enactment of this Act; and
				(2)shall be made
			 available to the Secretary of the Army, without further appropriation or fiscal
			 year limitation, for use only in accordance with this Act.
				(b)Implementation
				(1)In
			 generalThe Director of the Office of Management and Budget shall
			 determine and identify from which appropriation accounts the rescission under
			 subsection (a) shall apply and the amount of the rescission that shall apply to
			 each such account.
				(2)ReportNot
			 later than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall submit to Congress and the Secretary of
			 the Treasury a report of the accounts and amounts determined and identified for
			 rescission under paragraph (1).
				(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense,
			 including the Corps of Engineers, or the Department of Veterans Affairs.
			(d)Use of
			 amountsThe Secretary of the Army shall use the amounts made
			 available to the Secretary under subsection (a)(2) to provide grants to
			 non-Federal sponsors participating in the pilot program established under
			 section 2.
			
